Citation Nr: 0529642	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-29 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
upper extremities, to include as secondary to service-
connected diabetes mellitus. 

2.  Entitlement to service connection for neuropathy of the 
lower extremities, to include as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in March 2003, 
and the RO issued a statement of the case (SOC) October 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later in October 2003.

As final preliminary matters, the Board notes that, in a 
March 2004 statement, the veteran asserted an additional 
claim for service connection for hearing loss.  The claims 
file does not reflect RO adjudication of that issue.  
Moreover, in the September 2005 Informal Hearing 
Presentation, the veteran's representative also listed the 
issue of entitlement to service connection for hypertension 
as among those on appeal.  However, the RO denied that matter 
in a January 2004 rating action, and the claims file does not 
reflect a NOD with that determination.  As these matters are 
not properly before the Board, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  There is no competent medical evidence that the veteran 
currently has, or ever has had, neuropathy of the upper or 
lower extremities.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a neuropathy of 
the upper extremities, to include as secondary to service-
connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).

2.  The criteria for service connection for a neuropathy of 
the lower extremities, to include as secondary to service-
connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each claim on appeal has 
been accomplished.  

Through a November 2002 notice letter and an October 2003 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the November 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence, or to submit this 
evidence on his own.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).    

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, and 
in light of the RO's instructions to him, the Board finds 
that the veteran has, effectively, been put on notice to 
furnish evidence in his possession.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In other words, notice under the VCAA must be 
given prior to an initial unfavorable RO decision.  Here, the 
veteran filed his claim in August 2002, after which the RO 
issued a notice to the veteran of VA's duty to assist and 
other VCAA responsibilities in a responsive letter dated in 
November 2002.  As this document that substantially complies 
with the VCAA's notice requirements preceded the initial 
adverse rating of December 2002, the Board finds that the 
timing of the VCAA notice in this appeal comports with 
Pelegrini.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA Medical Center (VAMC) in Columbia, South 
Carolina as well as those from the outpatient clinic in 
Greenville, South Carolina.  The veteran has been afforded a 
number of VA examinations in connection with his claims; the 
reports of which are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to either 
claim that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for diabetes associated with herbicide 
exposure was established pursuant to a September 2001 rating 
decision.  In this appeal, the veteran claims service 
connection for neuropathy of the upper and lower extremities 
that he relates to his service-connected diabetes mellitus.

Service medical records are silent as to complaints, 
findings, or diagnoses relating to the claimed disorders.  

In July 2002, the veteran presented as a walk-in with 
complaints of numbness and pain in the right arm of three 
days duration and that it hurt more when he held his arm in a 
certain way.  He reported that he worked with sheetrock and 
that it felt like needles sticking it at times.  Although 
there was no pain at the time of the visit, he claimed to 
feel numbness and reported that he thought it was related to 
his service connected diabetes.  Objectively, there was no 
limitation of motion in either arm, and he demonstrated equal 
grasps of both hands.

The veteran was afforded a VA neurological examination in  
June 2003.  On physical examination, the upper and lower 
extremities were found too be normal.  The impression was 
normal neurological examination in a patient with long 
neurological complaints.  In the absence of any clinical 
evidence of peripheral neuropathy, the examiner ordered a 
nerve conduction velocity study.  The report of a September 
2003 VA examination includes a notation that the nerve 
conduction study elicited normal results.  

Given this evidence, the Board must conclude that service 
connection for neuropathy of the upper and the lower 
extremities must denied.  Simply stated, there is no 
competent evidence that the veteran has, or ever has had, 
either of the claimed disabilities.  As indicated above, 
despite the veteran's complaints, VA neurological examination 
and testing have revealed normal results.  Moreover, neither 
the veteran nor his representative has presented or alluded 
to the existence of any medical evidence that, in fact, 
establishes that the veteran has either disability for which 
service connection is sought.  

The Board has considered the assertions advanced by the 
veteran in connection with his current claims on appeal.  
However, these claims turn on medical matters, and, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide 
probative (persuasive) evidence on such a matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of the claimed disability, there can be no valid 
claim for service connection for that disability-on any 
basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, the claims for service connection 
for neuropathy of the upper and lower extremities must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support either claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for neuropathy of the lower extremities is 
denied. 

Service connection for neuropathy of the upper extremities is 
denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


